DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 4, 6-20 are allowed. 
	Renumbered as claims 1-17 for pending claims 1, 4, 6-20.
	The present invention is directed to an image processing device includes a reception unit, an acquisition unit, and a setting unit. The reception unit receives image data that is not associated with language information. The acquisition unit acquires language information from a result of analysis of the image data received by the reception unit. The setting unit sets a language displayed on a display, based on the language information acquired by the acquisition unit. Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, an image processing device of an image forming apparatus, the image processing device comprising: 
a reception unit that receives image data to be printed by the image forming apparatus that is acquired from outside the image processing device;
an acquisition unit that analyzes the image data to acquire the language information from a result of analysis of the image data wherein in response to determining that the image data include text data, the acquisition unit is configured to extract an image portion that includes the text data from the image data, perform a character recognition processing to extracted image portion to acquire the text data 
a setting unit that sets a display language displayed on a display, based on the language information acquired by the acquisition units 
wherein in response to determining that a principal language is acquired from the language information, the setting unit is configured to set the principal language as the display language displayed on the display, and 
in response to determining that the principal language is not supported by the display, the setting unit is configured to set a language that is similar to the principal language as the display language.

The closest prior art, Ishii (US 2011/0302512 A1) in view of Kondo (US 2020/0036845 A1) fails to anticipated or render obvious at least underlined limitations.
	Ishii (US 2011/0302512 A1) discloses an information transmission apparatus that transmits information about the apparatus to an external device, a control method thereof, and a recording medium that stores a computer program.
	Kondo (US 2020/0036845 A1) discloses information processing and, more particularly, to an image forming apparatus, a control method thereof, and a storage medium.
However, Ishii (US 2011/0302512 A1) in view of Kondo (US 2020/0036845 A1) do not specifically disclose “a setting unit that sets a display language displayed on a display, based on the language information acquired by the acquisition units 

in response to determining that the principal language is not supported by the display, the setting unit is configured to set a language that is similar to the principal language as the display language”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 16 and 17 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 16 and 17 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 4, 6-15, 18-20, the instant claims are dependent on allowable claims and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121.  The examiner can normally be reached on Monday-Friday, 7AM-4PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUANG N VO/           Primary Examiner, Art Unit 2672